Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In Doane v. Johnson, 454 Fed.Appx. 230, 2011 WL 5822356 (4th Cir.2011) (unpublished), we denied a certificate of ap-pealability and dismissed DeAnthony Doane’s appeal of the district court’s order denying relief on his 28 U.S.C. § 2254 (2006) petition. In the subject appeal, Doane seeks to appeal from the identical district court order. In light of our decision in No. 11-6675, we hold that this appeal is moot. Accordingly, we deny a certificate of appealability and dismiss the *232appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.